CRANCH, C. J.,
dissented, because he was of opinion that the defendant might make a valid promise, (subsequent to his emancipation) grounded upon the consideration of the money advanced while the defendant was a slave, and still this claim would be in. consequence of such advance of the money, and that such promise would become a new contract made subsequent to his manumission, and therefore not within the act of assembly. He also inclined to the opinion that the acknowledgment to Harris was a fact from which the jury might infer an express promise by the defendant subsequent to his emancipation, and before the suit brought See Williams v. Brown, 3 Bos. & P. 72, Heath, J.’s, opinion.